NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAO YANG,                                       No.    14-73835

                Petitioner,                     Agency No. A087-713-199

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 20, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Mao Yang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Yang’s testimony regarding what occurred at the

Chinese Consulate in Los Angeles and whether he was informed his name is in a

Chinese computer database system. Id. at 1044 (adverse credibility finding must

be based on the totality of the circumstances); Rizk v. Holder, 629 F.3d 1083,

1088-89 (9th Cir. 2011) (“Because we must uphold the IJ’s adverse credibility

determination so long as even one basis is supported by substantial evidence, we

focus on one of the key contradictions the IJ identified . . . .” (citation omitted)).

Yang’s explanations do not compel a contrary conclusion. See Zamanov v. Holder,

649 F.3d 969, 974 (9th Cir. 2011) (agency not required to accept explanations for

inconsistencies). In the absence of credible testimony, Yang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Yang’s CAT claim

because it was based on the same evidence found not credible, and Yang does not

point to any other evidence in the record that compels the conclusion that it is more


                                            2                                     14-73835
likely than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      We do not consider the additional evidence submitted with Yang’s opening

brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s

review is limited to the administrative record underlying the BIA’s decision).

      PETITION DENIED.




                                         3                                    14-73835